OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end: December 31 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Issuing Company Ticker Symbol CUSIP Shareholder Meeting Date Proposals Issuer Proposal Shareholder Proposal Board Recommendation JPC Vote Notes Date Voted Leucadia National Corporation LUK 7/25/2013 1. Election of Directors Yes For For 6/26/2013 2. Approve, on an advisory basis, executive compensation Yes For For 3. Ratify the appointment of the Company's Independent Auditors for 2013 Yes For For 4. Approval of amended and restated 2003 incentive compensation plan Yes For For 5. Approval of amended and restated 1999 Directors' stock compensation plan Yes For For 6. All other business Yes For For Leucadia National Corporation LUK 7/25/2013 1. Election of Directors Yes For For 7/9/2013 2. Approve, on an advisory basis, executive compensation Yes For For 3. Ratify the appointment of the Company's Independent Auditors for 2013 Yes For For 4. Approval of amended and restated 2003 incentive compensation plan Yes For For 5. Approval of amended and restated 1999 Directors' stock compensation plan Yes For For 6. All other business Yes For For Teva Pharmaceuticals TEVA 8/27/2013 1. Election of Directors Yes For For 8/1/2013 2. Approve (a) CEO cash bonus for 2012 of $1,203,125 and(b) CEO bonus objective and payout terms for 2013 Yes For For 3. Approve Compensation Policy with respect to terms of office and employment of Company's "office holders." Yes For For 4. Approve declaration and distribution of cash dividends for first and second quarters of 2013 Yes For For 5. Appoint Kesselman & Kesselman (member of PricewaterhouseCoopers International) as public accounting firm until 2014 annual meeting Yes For For Mosaic Corporation MOS 61945C-103 10/3/2013 1. Election of Directors Yes For For 8/23/2013 2. RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT ITS FINANCIAL STATEMENTS AS OF AND FOR THE SEVEN-MONTH PERIOD ENDING DECEMBER 31, 2, 2013. Yes For For 3. A NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Yes For For Oracle ORCL 68389X-105 10/31/2013 1. Election of Directors Yes No For For 9/24/2013 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Yes No For For 3. APPROVAL OF AMENDMENT TO THE LONG-TERM EQUITY INCENTIVE PLAN. Yes No For For 4. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Yes No For For 5. STOCKHOLDER PROPOSAL REGARDING ESTABLISHING A BOARD COMMITTEE ON HUMAN RIGHTS. No Yes Against Against 6. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. No Yes Against Against 7. STOCKHOLDER PROPOSAL REGARDING VOTE TABULATION. No Yes Against Against 8. STOCKHOLDER PROPOSAL REGARDING MULTIPLE PERFORMANCE METRICS. No Yes Against Against 9. STOCKHOLDER PROPOSAL REGARDING QUANTIFIABLE PERFORMANCE METRICS. No Yes Against Against Cisco CSCO 17275R-102 11/19/2013 1. Election of Directors Yes No For For 10/2/2013 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 Yes No For For 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Yes No For For 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Yes No For For 5. APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 No Yes Against Against Apple AAPL 2/28/2014 1. Election of Directors Yes No For For 1/14/2014 2. THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS Yes No For For IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE 3. THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK Yes No For For 4. THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00 Yes No For For 5. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Yes No For For 6. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Yes No For For 7. THE APPROVAL OF THE APPLE INC. 2 Yes No For For 8. A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS No Yes Against Against 9. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT No Yes Against Against WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" 10. A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON-BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING No Yes Against Against ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) 11. A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" No Yes Against Against Qualcomm QCOM 747525-103 3/4/2014 1. Election of Directors Yes No For For 1/17/2014 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, 2014. Yes No For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Yes No For For 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Yes No For 1 Year For 1 Year Health Trust of America, Inc. HTA 42225P-105 3/10/2014 1. APPROVAL OF MODIFICATION OF DIRECTOR VOTING STANDARDS - TO APPROVE THE AMENDMENT AND RESTATEMENT OF HEALTHCARE TRUST OF AMERICA, INC.'S CHARTER TO MODIFY DIRECTOR Yes No For For 1/30/2014 VOTING STANDARDS IN THE FORM OF THE FIFTH ARTICLES OF AMENDMENT AND RESTATEMENT. 2. APPROVAL OF ELIMINATION OF CERTAIN OTHER PROVISIONS - TO APPROVE THE AMENDMENT AND RESTATEMENT OF HEALTHCARE TRUST OF AMERICA, INC.'S CHARTER TO ELIMINATE PROVISIONS FROM Yes No For For THE NOW INAPPLICABLE GUIDELINES OF THE NORTH AMERICAN SECURITIES ADMINISTRATORS ASSOCIATION STATEMENT OF POLICY REGARDING REAL ESTATE INVESTMENT (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). Teva Pharmaceuticals TEVA 881624-209 2/24/2014 1. TO APPROVE THE COMPENSATION OF MR. EREZ VIGODMAN, THE COMPANY'S PRESIDENT AND CHIEF EXECUTIVE OFFICER-DESIGNATE, AND MATTERS RELATING THERETO. Yes No For For 1/31/2014 DirecTV DTV 25490A-309 4/29/2014 1. Election of Directors Yes No For For 3/21/2014 2. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR DIRECTV FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Yes No For For 3. AN ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVES. Yes No For For 4. SHAREHOLDER PROPOSAL TO ADOPT A POLICY THAT THERE WOULD BE NO ACCELERATED VESTING OF PERFORMANCE-BASED EQUITY AWARDS UPON A CHANGE IN CONTROL. No Yes Against Against 5. SHAREHOLDER PROPOSAL TO REQUIRE SENIOR EXECUTIVES TO RETAIN 50% OF NET AFTER-TAX SHARES ACQUIRED THROUGH PAY PROGRAMS UNTIL REACHING NORMAL RETIREMENT AGE. No Yes Against Against Capital One Financial COF 14040H105 5/1/2014 1. Election of Directors Yes No For For 3/24/2014 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF CAPITAL ONE FOR 2014. Yes No For For 3. APPROVAL OF CAPITAL ONE'S THIRD AMENDED AND RESTATED 2 Yes No For For 4. ADVISORY APPROVAL OF CAPITAL ONE'S 2 Yes No For For 5a. APPROVAL OF AMENDMENTS TO CAPITAL ONE'S RESTATED CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS APPLICABLE TO THE FOLLOWING ACTION: FUTURE AMENDMENTS TO THE AMENDED AND RESTATED BYLAWS AND THE RESTATED CERTIFICATE OF INCORPORATION. Yes No For For 5b. APPROVAL OF AMENDMENTS TO CAPITAL ONE'S RESTATED CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS APPLICABLE TO THE FOLLOWING ACTION: REMOVING ANY DIRECTOR FROM OFFICE. Yes No For For 5c. APPROVAL OF AMENDMENTS TO CAPITAL ONE'S RESTATED CERTIFICATE OF INCORPORATION TO REMOVE SUPERMAJORITY VOTING STANDARDS APPLICABLE TO THE FOLLOWING ACTION: CERTAIN BUSINESS COMBINATIONS. Yes No For For 6. STOCKHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN, IF PRESENTED AT THE MEETING. No Yes Against Against GlaxoSmithKline GSK 37733W105 5/7/2014 1. TO RECEIVE THE 2 Yes No For For 3/26/2014 2. TO APPROVE THE ANNUAL REMUNERATION REPORT Yes No For For 3. TO APPROVE THE REMUNERATION POLICY Yes No For For 4. through 17. RE-ELECTION OF DIRECTORS Yes No For For 18. TO RE-APPOINT AUDITORS Yes No For For 19. TO DETERMINE REMUNERATION OF AUDITORS Yes No For For 20. TO AUTHORISE THE COMPANY AND ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL ORGANISATIONS AND INCUR POLITICAL EXPENDITURE Yes No For For 21. TO AUTHORISE ALLOTMENT OF SHARES Yes No For For 22. TO DISAPPLY PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) Yes No For For 23. TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SPECIAL RESOLUTION) Yes No For For 24. TO AUTHORISE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR Yes No For For 25. TO AUTHORISE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM (SPECIAL RESOLUTION) Yes No For For Potash Corp. POT 73755L107 5/15/2014 1. Election of Directors Yes No For For 3/26/2014 2. THE APPOINTMENT OF DELOITTE LLP AS AUDITORS OF THE CORPORATION. Yes No For For 3. THE RESOLUTION (ATTACHED AS APPENDIX B TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) APPROVING THE ADOPTION OF A NEW PERFORMANCE OPTION PLAN, THE FULL TEXT OF WHICH IS ATTACHED AS APPENDIX C TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Yes No For For 4. THE ADVISORY RESOLUTION ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. Yes No For For Pepsico Inc. PEP 713448-108 5/7/2014 1. ELECTION OF DIRECTORS Yes No For For 4/1/2014 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2014. Yes No For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Yes No For For 4. APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS OF THE PEPSICO, INC. EXECUTIVE INCENTIVE COMPENSATION PLAN. Yes No For For 5. POLICY REGARDING APPROVAL OF POLITICAL CONTRIBUTIONS. No Yes Against Against 6. POLICY REGARDING EXECUTIVE RETENTION OF STOCK. No Yes Against Against Abbvie Inc. ABBV 00287Y-109 5/9/2014 1. ELECTION OF DIRECTORS Yes No For For 3/27/2014 2. RATIFICATION OF ERNST & YOUNG LLP AS ABBVIE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Yes No For For 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. Yes No For For Expeditors EXPD 302130-109 5/7/2014 1. ELECTION OF DIRECTORS Yes No For For 3/28/2014 2. TO APPROVE, ON A NON-BINDING BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Yes No For For 3. TO APPROVE THE ADOPTION OF THE 2 Yes No For For 4. TO APPROVE THE AMENDMENT TO THE 2 Yes No For For 5. TO APPROVE THE ADOPTION OF THE 2014 DIRECTORS' RESTRICTED STOCK PLAN. Yes No For For 6. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Yes No For For SBA Communications Corp. SBAC 78388J-106 5/8/2014 1. ELECTION OF DIRECTORS Yes No For For 3/29/2014 2. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS SBA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Yes No For For 3. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF SBA'S NAMED EXECUTIVE OFFICERS. Yes No For For LPL Financial Holdings Inc. LPLA 50212V-100 5/6/2014 1. ELECTION OF DIRECTORS Yes No For For 4/1/2014 2. APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION THAT WOULD DECLASSIFY THE BOARD, SUCH THAT IT WOULD BE COMPRISED OF A SINGLE CLASS OF DIRECTORS (DUE TO SPACE LIMITS, SEE PROXY MATERIAL FOR FULL PROPOSAL) Yes No For For 3. APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION THAT WOULD PROVIDE THAT DIRECTORS MAY BE REMOVED WITH OR WITHOUT CAUSE RATHER THAN REMOVED ONLY FOR CAUSE, IF THE PROPOSAL REGARDING BOARD DECLASSIFICATION PURSUANT TO PROPOSAL 2 IS APPROVED. Yes No For For 4. RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Yes No For For 5. APPROVE, IN AN ADVISORY VOTE, THE COMPENSATION PAID TO COMPANY'S NAMED EXECUTIVE OFFICERS. Loews Corporation L 540424-108 5/13/2014 1. ELECTION OF DIRECTORS Yes No For For 4/3/2014 2. APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION Yes No For For 3. RATIFY DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS Yes No For For American International Group, Inc. AIG 026874-784 5/12/2014 1. ELECTION OF DIRECTORS Yes No For For 4/7/2014 2. TO VOTE, ON A NON-BINDING ADVISORY BASIS, TO APPROVE EXECUTIVE COMPENSATION. Yes No For For 3. TO ACT UPON A PROPOSAL TO AMEND AND RESTATE AIG'S RESTATED CERTIFICATE OF INCORPORATION TO CONTINUE TO RESTRICT CERTAIN TRANSFERS OF AIG COMMON STOCK IN ORDER TO PROTECT AIG'S TAX ATTRIBUTES. Yes No For For 4. TO ACT UPON A PROPOSAL TO RATIFY THE AMENDMENT TO EXTEND THE EXPIRATION OF THE AMERICAN INTERNATIONAL GROUP, INC. TAX ASSET PROTECTION PLAN. Yes No For For 5. TO ACT UPON A PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Yes No For For Leucadia National Corporation LUK 527288-104 5/13/2014 1. ELECTION OF DIRECTORS Yes No For For 4/7/2014 2. APPROVE NAMED EXECUTIVE OFFICER COMPENSATION ON AN ADVISORY BASIS. Yes No For For 3. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Yes No For For Scripps Network Interactive, Inc. SNI 811065-101 5/13/2014 1. ELECTION OF DIRECTORS Yes No For For 4/8/2014 Halliburton Company HAL 406216-101 5/21/2014 1. ELECTION OF DIRECTORS Yes No For For 4/10/2014 2. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. Yes No For For 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Yes No For For 4. PROPOSAL ON HUMAN RIGHTS POLICY. No Yes Against Against Chambers Street Properties CSG 157842-105 6/12/2014 1. ELECTION OF DIRECTORS Yes No For For 4/26/2014 2. TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Yes No For For 3. TO RATIFY THE SELECTION OF DELOITTE AND TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Yes No For For Anacor Pharmaceuticals ANAC 032420-101 5/29/2014 1. ELECTION OF DIRECTOR Yes No For For 5/2/2014 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THIS PROXY STATEMENT IN ACCORDANCE WITH SECURITIES AND EXCHANGE COMMISSION ("SEC") RULES. Yes No For For 3. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS YEAR ENDING DECEMBER 31, 2014. Yes No For For American Public Education Inc. APEI 02913V-103 6/13/2014 1. ELECTION OF DIRECTORS Yes No For For 5/4/2014 2. APPROVAL OF AN AMENDMENT TO THE AMERICAN PUBLIC EDUCATION, INC. EMPLOYEE STOCK PURCHASE PLAN. Yes No For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT FOR THE 2 Yes No For For 4. RATIFICATION OF THE APPOINTMENT OF MCGLADREY, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Yes No For For Yahoo Inc. YHOO 984332-106 6/25/2014 1. ELECTION OF DIRECTORS Yes No For For 5/10/2014 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPANY'S EXECUTIVE COMPENSATION. Yes No For For 3. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE COMPANY'S 1, INCLUDING AN INCREASE IN THE NUMBER OF SHARES AVAILABLE FOR GRANT UNDER THE PLAN. Yes No For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Yes No For For 5. APPROVAL OF AN AMENDMENT TO THE COMPANY'S BYLAWS TO PROVIDE SHAREHOLDERS WITH THE RIGHT TO CALL SPECIAL MEETINGS. Yes No For For 6. SHAREHOLDER PROPOSAL REGARDING A BOARD COMMITTEE ON HUMAN RIGHTS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. No Yes Against Against 7. SHAREHOLDER PROPOSAL REGARDING LOBBYING DISCLOSURE, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. No Yes Against Against 8. SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTION DISCLOSURE, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. No Yes Against Against Bed Bath & Beyond Inc. BBBY 075896-100 7/7/2014 1. ELECTION OF DIRECTORS Yes No For For 6/9/2014 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP. Yes No For For 3. TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. Yes No For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
